Case 18-51432-grs              Doc 37        Filed 12/10/18 Entered 12/10/18 14:58:04                       Desc Main
                                             Document      Page 1 of 2


                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF KENTUCKY
                                     LEXINGTON DIVISION

IN THE MATTER OF:
                                                                                     CHAPTER 13
ELCANY CLARK, III                                                                    CASE NUMBER
STACY CLARK                                                                          18-51432-GRS

DEBTOR(S)

______________________________________________________________________________

               OBJECTION TO MOTION FOR RELIEF FROM STAY
_______________________________________________________________________________

           COME now the debtors, Elcany & Stacy Clark, and do state their objection to the motion for relief from

stay filed by Consumer Portfolio Services. The clark’s intend to pay the 2016 through the plan. At present the plan

is close to confirmation and upon confirmation the creditor will receive payments as disbursed by the Chapter 13

Trustee.

           It is not appropriate for relief from stay to be granted as none of the debtor’s creditors have received

payment as of December 10, 2018. Post Petition Payment for the Movant, post petition, will come from the Chapter

13 Trustee.

           It is respectfully requested that this moton be denied and that the plan be allowed to proceed toward

confirmation.


                                                         Respectfully Submitted,

                                                         BRIAN T. CANUPP, PSC


                                                         /s/ Brian T. Canupp__________________________
                                                         Brian T. Canupp
                                                         322 Main Street
                                                         Paris, Kentucky 40361
                                                         859-988-9658
                                                         Brian@Canupplaw.com




                                                             1
Case 18-51432-grs     Doc 37     Filed 12/10/18 Entered 12/10/18 14:58:04            Desc Main
                                 Document      Page 2 of 2


                                       NOTICE OF HEARING

      You will here by take notice that a heaing on the above styled motion will be held on the
      3rd day of January, 2019 at the Community Trust Bank Building, 100 East Vine St.,
      Lexington, KY 40507

                                            /s/ Brian T. Canupp__________________________



      CERTIFICATE OF SERVICE

             I hereby certify that on this the 10th day of February 2018 a copy of the forgoing
      response to Creditor’s Motion for Relief from Stay was served on the following parties
      via US Mail or Via CM/ECF Service as appropriate.

      Elizabeth A. McHargue
      Attoney for Movant

      Beverly Burden
      Chapter 13 Trustee

                                            /s/ Brian T. Canupp__________________________




                                               2
